t c memo united_states tax_court curtis l anderson petitioner v commissioner of internal revenue respondent docket no filed date thomas e towe for petitioner joan s dennett for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's and federal income taxes in the respective amounts of dollar_figure and dollar_figure respondent also determined accuracy-related penaltie sec_1 section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure under sec_6662 for negligence in the respective amounts of dollar_figure and dollar_figure for each year petitioner resided in billings montana at the time the petition was filed the sole issue is whether amounts petitioner paid to or on behalf of his ex-wife in and are deductible as alimony under sec_215 the facts may be summarized as follows petitioner was married to mieko anderson ms anderson from date until date in ms anderson began to suffer from mental illness and she became unpredictable and at times violent and destructive over time ms anderson's condition grew steadily worse she was diagnosed as schizophrenic petitioner filed for divorce on date ms anderson refused to participate in the divorce proceedings and the court appointed a conservator for her although ms anderson appeared to understand the nature of the proceedings she refused to comply with any of the court's requests or attend any of the hearings ms anderson's unwillingness to participate in the process prevented the court from ascertaining her needs in terms of support in addition ms anderson's future was uncertain ie whether or not she would be institutionalized petitioner requested that the issue of spousal support be reserved until the amount of support could respondent has conceded the accuracy-related_penalties under sec_6662 be determined the judgment of dissolution of marriage provided that the issue of spousal support is reserved for both parties the divorce became final on date from to petitioner paid all of ms anderson's living_expenses and kept her in the same financial status as she had been accustomed to prior to the divorce in ms anderson's condition worsened she was institutionalized and eventually returned to japan petitioner paid dollar_figure and dollar_figure respectively for ms anderson's support during and petitioner deducted these amounts as alimony on his federal_income_tax returns for those years respondent disallowed the deductions discussion sec_215 allows a deduction for amounts paid for alimony or separate_maintenance payments an alimony_or_separate_maintenance_payment is defined by sec_71 sec_215 relevant here sec_71 defines alimony or separate_maintenance payments as payments received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 defines a divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree requiring a spouse to make payments for the support or maintenance of the other spouse a written decree or agreement obligating the taxpayer to pay alimony is needed to sustain a deduction under sec_215 66_tc_1058 petitioner contends that because the issue of spousal support was not waived by either party petitioner was in fact obligated to pay for ms anderson's expenses petitioner asserts that while circumstances prevented the divorce court from ascertaining a set amount for ms anderson's support petitioner was expected and required to provide for her financially we are concerned here with the provisions of sec_71 clearly the decree does not contain any requirement that petitioner make alimony or separate_maintenance payments the reservation of the spousal support by the divorce decree is not enough by itself to create a legally enforceable obligation brooks v commissioner tcmemo_1983_304 thus neither sec_71 nor c applies moreover there is no separation agreement setting forth support payments indeed it is clear that there was no agreement whether written or not sec_71 does not apply petitioner contends that under 79_tc_340 and friedland v commissioner tcmemo_1982_ the divorce decree need not provide a set amount of payment to create a support obligation we agree in each of those these cases interpret a former version of sec_71 the statute as amended still requires a decree or a written cases however a written instrument did exist that created a legally enforceable obligation upon the husband to either make certain payments or maintain a certain standard of living for the spouse while the instrument does not have to be part of the divorce decree itself some written_agreement must exist that creates a legally enforceable right to the support payments prince v commissioner supra pincite we recognize that the payments by petitioner were no less in the nature of support than amounts paid under a divorce decree or written_separation_agreement congress however has imposed safeguards and restrictions statutorily limiting a deduction to enumerated situations the payments made here fall outside those limits and we cannot rewrite the applicable statutes see brooks v commissioner supra decision will be entered for respondent as to the deficiencies and for petitioner as to the penalties under sec_6662 instrument and requires that the payments be made under such decree or written instrument
